MURNAGHAN, Circuit Judge,
concurring in part and dissenting in part:
Although I readily concur in the balance of the majority opinion, in my view Independent Federation of Flight Attendants v. Zipes, 491 U.S. 754, 109 S.Ct. 2732, 105 L.Ed.2d 639 (1989), did not decide whether or not a prevailing plaintiff could, under certain circumstances, recover intervention-related fees from the defendant. Since it seems that there is good reason leading to a fairer result to place the burden on the defendant and not on the victorious plaintiff in a successful civil rights action, I share the view expressed by *182the Eighth Circuit in Jenkins v. Missouri, 967 F.2d 1248 (8th Cir.1992), decided well after Zipes.
As the majority suggests in its opinion, at the very least, the Zipes court “may have left room to argue that intervention-related fees may be shifted under a fee-shifting statute to the defendants.... ” In parsing dictum from the majority opinion in Zipes and language from the concurrence and dissent, the majority attempts to make the case that Zipes, though not so holding, does in effect prohibit a fee recovery against the defendant by the prevailing plaintiff for services involving an intervenor. Zipes, however, need not be read so broadly. First, as the majority recognizes, Justice Blackmun pointed out in his concurrence in Zipes that he “s[aw] nothing in the language of the statute or in our precedents to foreclose a prevailing plaintiff from turning to the Title VII defendant for reimbursement of all the cost of obtaining a remedy, including the costs of assuring that the third-party interests are dealt with fairly.” Zipes, 491 U.S. at 767, 109 S.Ct. at 2740 (Blackmun, J., concurring). While Justice Blackmun’s language might be read implicitly to intend “until now,” the Zipes majority, having failed to reach the question explicitly, left the question open.
Second, the Eighth Circuit, in coming out in Jenkins the other way three years after the Zipes case came down, appears to have rejected exactly the position advanced by the majority’s opinion here. See Jenkins, 967 F.2d at 1251 & n. 3 (explaining that the Jenkins defendant advanced the argument that both “dictum” from Zipes and passages from the concurrence and the dissent imply that all intervention-related fees are prohibited). While an Eighth Circuit precedent is not binding on our court, it can be persuasive and here I am convinced by the Eighth Circuit’s rationale. In holding that a prevailing plaintiff could collect intervention-related fees from the vanquished defendant, the Jenkins court observed that “this [the Zipes] dictum must be read in conjunction with the equitable balancing” discussed in Zipes, namely 1) that litigation would result in a great enough fee award without the intervention-related fees to allow the plaintiff to vindicate its rights and, 2) that the “losing inter-venors ... have not been found to have violated anyone’s civil rights.” Jenkins, 967 F.2d at 1251 (internal quotations omitted).
Because of the peculiar identity of the corporate plaintiff in the instant civil rights case, the first equitable balancing identified by the Jenkins court simply does not here obtain. Clearly, Rum Creek Coal could no doubt have pursued the litigation with or without an award of intervention-related fees. However, I, despite that consideration, remain concerned that future plaintiffs in the Fourth Circuit, standing in the shoes of the Jenkins plaintiffs, could be dissuaded unfairly from bringing their action against unconstitutional actors.
The second equitable factor mentioned in Jenkins, moreover, should not here cause disallowance of a fee award for services against an intervenor. In Zipes, the intervening union’s interest was dramatically different from the defendant’s in the present case. In Zipes, the intervenor
became a party to the lawsuit not because it bore any responsibility for the practice alleged to have violated Title VII, but because it sought to protect the bargained-for seniority rights of its employees. Awarding attorney’s fees against such an intervenor would further neither the general policy that wrongdoers make whole those whom they have injured nor Title VU’s aim of deterring employers from engaging in discriminatory practices.
Zipes, 491 U.S. at 762, 109 S.Ct. at 2737. Here, by contrast, the interests of the AFL-CIO and West Virginia, while distinct enough to bring about intervention, were in reality identical. West Virginia wanted in both cases to restrict its State Police from entanglement in labor disputes, and, no doubt as much or more so, the AFL-CIO wanted such a result.
We found the enforcement of those statutes improper, in other words the position advanced by both the State and the AFL-CIO was held unconstitutional. Although as a technical matter, as intervenor, the AFL-CIO was not a “constitutional violator,” its interests were virtually the same as those of the defendant, which was a constitutional *183violator. Under those circumstances it would seem prudent to apply a rule which places the fee burden not exclusively on the prevailing plaintiff, but, for a reasonable share, on the constitutional violator, whose losing position was not only assisted, but indeed largely was created, by the presence of those represented by the intervenor. The contrary rule would create the danger identified by Justice Marshall in the context of the bar on recovery of fees for services for contests with intervenors: “defendants can rely on intervenors to raise many of their defenses, thereby minimizing the fee exposure of defendants and forcing prevailing plaintiffs to litigate many, if not most, of their claims against parties from whom they have no chance of recovering fees.” Zipes, 491 U.S. at 779-80, 109 S.Ct. at 2746 (Marshall, J., dissenting).
Since Zipes has not foreclosed recovery in the present case from the defendant of an intervention-related fee, the concern raised by Justice Marshall combined with the consideration that the fee-shifting statute intends to place, within certain equitable limits, the burden on the constitutional violator, where thereby an adequate fee is awarded, makes it a better rule, avoiding an inter-circuit conflict, presumptively to allow the recovery from defendants of intervention-related fees, particularly where there is a substantial alignment between the interest of the intervenor and of the defendant. Here the fee for legal services against the intervenor was not met by the award against the defendant, and was not insubstantial. The fee shifted to the defendant was therefore inadequate, and should be increased to cover intervention necessitated activities.
Accordingly, I respectfully dissent.